Case 8:21-cv-01055-SDM-SPF Document 1 Filed 05/03/21 Page 1 of 10 PageID 1



                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION
  TRACY WEINSTOCK

               Plaintiff,
                                              CASE NO.:
  vs.

  UNIFIRST CORPORATION
  a Foreign Profit Corporation,

               Defendant.
                                          /

                  COMPLAINT AND DEMAND FOR JURY
                              TRIAL

        COMES NOW the Plaintiff, TRACY WEINSTOCK (“WEINSTOCK”

  or “Plaintiff”), by and through her undersigned counsel, and files this Complaint

  against the Defendant, UNIFIRST CORPORATION. (“UNIFIRST” or

  “Defendant”) and alleges the following:

                                INTRODUCTION

        1.     Plaintiff brings these claims for sex/gender discrimination against

  Defendant for its unlawful termination of Plaintiff based upon her sex/gender in

  violation of Title VII (“Title VII”) and the Florida Civil Rights Act (“FCRA”),

  Chapter 760, Fla. Stat. Plaintiff is seeking damages including back pay, front

  pay, compensatory damages, punitive damages, and attorney’s fees and costs.

                            JURISDICTION AND VENUE


                                         1
Case 8:21-cv-01055-SDM-SPF Document 1 Filed 05/03/21 Page 2 of 10 PageID 2



        2.     This Court has original jurisdiction over Plaintiff’s claims as they

  arise under federal law, pursuant to Title VII, and the actions giving rise to this

  lawsuit occurred in Hillsborough County, Florida. The Court has supplemental

  jurisdiction over Plaintiff’s FCRA claims pursuant to 28 U.S.C. § 1367, as these

  claims are so related to Plaintiff’s Title VII claim that it forms part of the same

  case or controversy.

        3.     Specifically, Plaintiff was discriminated against and treated

  differently than other employees solely because of her gender/sex.

        4.     Venue is proper because Defendant conducts substantial business

  in Hillsborough County, Florida, and Plaintiff worked for Defendant in

  Hillsborough County, Florida, where the actions at issue took place.

                                       PARTIES

        5.     Plaintiff worked for Defendant from July 9, 2018, until June 11,

  2019, as a Sales Agent.

        6.     Defendant is a Foreign Profit Corporation that is engaged in the

  internet marketing industry predominately in Hillsborough, Florida.

        7.     Defendant was at all material times an “employer” as defined by

  Title VII/FCRA as it employed in excess of fifteen (15) employees.

        8.     Plaintiff is protected by the FCRA, because:

               a.     She is female.

               b.     She suffered an adverse employment action based on her
                                          2
Case 8:21-cv-01055-SDM-SPF Document 1 Filed 05/03/21 Page 3 of 10 PageID 3



  sex/gender, including being terminated for same.

                          CONDITIONS PRECEDENT

        9.     On or around October 29, 2019, Plaintiff dual filed a Charge of

  Discrimination with the U.S. Equal EmploymentOpportunity Commission

  (“EEOC”) and Florida Commission on Human Relations (“FCHR”) alleging

  sex/gender discrimination against Defendant.

        10.    On February 16, 2021, the EEOC mailed Plaintiff a Notice of Right

  to Sue against Defendant, giving Plaintiff the right to bring a civil action on her

  claims within ninety (90) days of her receipt of same.

        11.    Plaintiff timely filed a Charge of Discrimination with the EEOC

  and Florida Commission on Human Relations within the applicable period of

  limitations against Defendant.

        12.    More than 180 days have passed since the filing of the Charge of

  Discrimination.

        13.    All conditions precedent to this action have been satisfied and/or

  waived.

                            STATEMENT OF FACTS

        14.    Plaintiff, a woman, worked for Defendant as a Sales Agent from

  July 9, 2018, until her unlawful termination on June 11, 2019.

        15.    During her tenure at Defendant’s company, Plaintiff was, by all

  accounts, an exceptional employee with no significant history of attendance,
                                          3
Case 8:21-cv-01055-SDM-SPF Document 1 Filed 05/03/21 Page 4 of 10 PageID 4



  disciplinary, or performance issues.

          16.   During her tenure at UNIFIRST, Plaintiff worked under the

  supervision of Sales Manager, Jeuronathan Rucker (“Mr. Rucker”), who is

  male.

          17.   Mr. Rucker created a discriminatory atmosphere for female Sales

  Agents, including Plaintiff, at the office.

          18.   Mr. Rucker, along with male General Manager, Clayton Spires

  (“Mr. Spires”), consistently sabotaged Plaintiff’s employment performance and

  denied her benefits, training, and opportunities regularly afforded to her male

  comparators, John Shields, and David Penn.

          19.   For example, UNIFIRST Management engaged in a coordinated

  effort to deprive Plaintiff from “sales leads” and routinely allowed male sales

  staff to encroach in Plaintiff’s territories.

          20.   To make matters worse, UNIFIRST managers fostered and

  supported male employees by accompanying them on sales calls, and providing

  them with tips and tools to ensure their success.

          21.   When Plaintiff and other saleswomen asked for these perks, their

  concerns were dismissed.

          22.   This discriminatory disparate treatment and retaliation is

  blatantly unlawful and violates Title VII and the FCRA.

          23.   Through its brazen sabotage, UNIFIRST attempted to portray the

                                             4
Case 8:21-cv-01055-SDM-SPF Document 1 Filed 05/03/21 Page 5 of 10 PageID 5



  performance of its female Sales Agents in a negative light. As a result, one by

  one, Unifirst began retaliating against Plaintiff, and other female sales agents,

  in part based on performance issues that would have never existed without

  UNIFIRST’s discriminatory actions.

          24.   Thus, on June 11, 2019, UNIFIRST terminated Plaintiff in

  violation of the law. In further support of our claims, UNIFIRST replaced

  Plaintiff and other saleswomen with multiple male employees in a clear

  indication that it did not consider women capable of performing their duties

  simply because of their gender/sex.

          25.   The above actions illustrate UNIFIRST’s hostility and

  discrimination towards female employees in violation of Title VII/FCRA.

          26.   By reason of the foregoing, Defendant’s actions, and non-actions,

  affected the “terms, conditions or privileges” of Plaintiff’s employment as

  envisioned by Title VII/FCRA.

          27.   Defendant took adverse action toward female Sales Agents like

  Plaintiff but did not act similarly toward its male counterparts.

    28.         Defendant does not have a non-discriminatory rationale for its

  supervisors’ conduct, and the separation of Plaintiff’s employment.


          29.   Plaintiff suffered sufficiently severe and pervasive treatment, and

  ultimately termination, based upon the sex/gender discrimination she endured

  at the hands of the Defendant.
                                          5
Case 8:21-cv-01055-SDM-SPF Document 1 Filed 05/03/21 Page 6 of 10 PageID 6



         30.    Plaintiff has suffered damages, including, but not limited to, lost

  wages and benefits, compensatory damages, emotional distress, as a result of

  Defendant’s actions.

                         COUNT I- VIOLATION OF TITLE VII
                            BASED ON SEX/GENDER
                              DISCRIMINATION

         31.    Plaintiff realleges and readopts the allegations contained in

  paragraphs 1-30 of the Complaint, as if fully set forth in this Count.

         32.    The acts of Defendant, by and through its agents and employees,

  violated Plaintiff’s rights against sex/gender discrimination under the Title VII.

         33.    Plaintiff is female.

         34.    Plaintiff was terminated only because of her sex/gender, and would

  not have been terminated, but for her sex/gender.

         35.    Defendant did not have a legitimate, non-discriminatory, reason

  for terminating Plaintiff.

         36.    Defendant had no good faith basis for terminating Plaintiff based

  on her gender, and Plaintiff is entitled to liquidated damages based on these

  actions.

         37.    The conduct of Defendant was so willful and wanton, and in such

  reckless disregard of the statutory rights of Plaintiff, as to entitle her to an award

  of punitive damages against Defendant to deter Defendant, and others, from

  such conduct in the future.

                                            6
Case 8:21-cv-01055-SDM-SPF Document 1 Filed 05/03/21 Page 7 of 10 PageID 7



          38.   The conduct of Defendant and its agents and employees

 proximately, directly, and foreseeably injured Plaintiff, including, but not limited

 to, lost wages and benefits, future pecuniary losses, emotional pain and

 suffering, humiliation, inconvenience, mental anguish, loss of enjoyment of life,

 and other non-pecuniary losses.

          39.   Prior to terminating Plaintiff, Defendant did not consult with the

  EEOC, Department of Labor, or legal counsel to determine whether Plaintiff’s

  termination, based on her sex/gender, was in compliance with Title VII.

          40.   Plaintiff has no plain, adequate or complete remedy at law for the

  actions of Defendant which have caused, and continue to cause, irreparable

  harm.

                      REQUEST FOR RELIEF- COUNT I

          WHEREFORE, Plaintiff prays that this Court will:

          41.   Issue a declaratory judgment that the discrimination against

  Plaintiff by Defendant was a violation of Plaintiff’s rights under Title VII;

          42.   Require that Defendant make Plaintiff whole for her losses

  suffered as a result of the discrimination through reinstatement, or, if that is not

  practical, through an award of front pay;

          43.   Grant Plaintiff a judgment against Defendant for all lost wages

  and compensatory damages, including liquidated damages;

          44.   Award Plaintiff her reasonable attorney’s fees and litigation

                                           7
Case 8:21-cv-01055-SDM-SPF Document 1 Filed 05/03/21 Page 8 of 10 PageID 8



  expenses against Defendant pursuant to Title VII.

         45.    Provide any additional relief that this Court deems just.

                           COUNT II- VIOLATION OF THE
                          FCRA BASED ON SEX/GENDER
                               DISCRIMINATION

         46.    Plaintiff realleges and readopts the allegations contained in

  paragraphs 1-31 of the Complaint, as if fully set forth in this Count.

         47.    The acts of Defendant, by and through its agents and employees,

  violated Plaintiff’s rights against sex/gender discrimination under the Florida

  Civil Rights Act, Chapter 760, Fla. Stat.

         48.    Plaintiff is female.

         49.    Plaintiff was terminated only because of her sex/gender, and would

  not have been terminated, but for her sex/gender.

         50.    Defendant did not have a legitimate, non-discriminatory, reason

  for terminating Plaintiff.

         51.    Defendant had no good faith basis for terminating Plaintiff based

  on her gender, and Plaintiff is entitled to liquidated damages based on these

  actions.

         52.    The conduct of Defendant was so willful and wanton, and in such

  reckless disregard of the statutory rights of Plaintiff, as to entitle her to an award

  of punitive damages against Defendant to deter Defendant, and others, from

  such conduct in the future.

                                            8
Case 8:21-cv-01055-SDM-SPF Document 1 Filed 05/03/21 Page 9 of 10 PageID 9



          53.   The conduct of Defendant and its agents and employees

 proximately, directly, and foreseeably injured Plaintiff, including, but not limited

 to, lost wages and benefits, future pecuniary losses, emotional pain and

 suffering, humiliation, inconvenience, mental anguish, loss of enjoyment of life,

 and other non-pecuniary losses.

          54.   Prior to terminating Plaintiff, Defendant did not consult with the

  EEOC, Department of Labor, or legal counsel to determine whether Plaintiff’s

  termination, based on her sex/gender, was in compliance with the FCRA.

          55.   Plaintiff has no plain, adequate or complete remedy at law for the

  actions of Defendant which have caused, and continue to cause, irreparable

  harm.

                     REQUEST FOR RELIEF- COUNT II

          WHEREFORE, Plaintiff prays that this Court will:

          56.   Issue a declaratory judgment that the discrimination against

  Plaintiff by Defendant was a violation of Plaintiff’s rights under the FCRA;

          57.   Require that Defendant make Plaintiff whole for her losses

  suffered as a result of the discrimination through reinstatement, or, if that is not

  practical, through an award of front pay;

          58.   Grant Plaintiff a judgment against Defendant for all lost wages

  and compensatory damages, including liquidated damages;

          59.   Award Plaintiff her reasonable attorney’s fees and litigation

                                           9
Case 8:21-cv-01055-SDM-SPF Document 1 Filed 05/03/21 Page 10 of 10 PageID 10



   expenses against Defendant pursuant to 760.11(5), Fla. Stat.

         60.    Provide any additional relief that this Court deems just.



   Dated this 3rd of May, 2021.



                                      Respectfully submitted,

                                        By:/s Noah E. Storch__
                                        Noah E. Storch, Esq.
                                        Florida Bar No. 0085476
                                        RICHARD CELLER LEGAL, P.A.
                                        10368 W. SR 84, Suite 103
                                        Davie, Florida 33324
                                        Telephone: (866) 344-9243
                                        Facsimile: (954) 337-2771
                                        E-mail: noah@floridaovertimelawyer.com

                                        Trial Counsel for Plaintiff




                                          10
